DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 06/21/2022, and 
Authorization for the below examiner’s claim amendments was given by Mr. Shimon Benjamin (Reg. No. 69, 609) on 07/13/2022.

The amendments filed on 06/21/2022 have been entered.
The below claims amendments overcome the USC 103 rejections previously set forth in the Office Action mailed on 03/22/2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 
Claims
Please replace claim 1 with:
1. (Currently amended) A computer-implemented method comprising: 
transmitting, at a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor, an access permission request to a blockchain network, 
the access permission request requesting permission to access cyber threat information stored in at least one cyber threat information storage system storing cyber threat information from a plurality of organizations, 
the access permission request further comprising an indication of the requested cyber threat information and a pseudoidentity, stored in the blockchain, of an organization of the plurality of organizations requesting the cyber threat information, 
wherein the pseudoidentity comprises attributes including a number of employees in the organization, the organization's score based on previously shared cyber threat information, the organization's headquarters location,
the blockchain network including a blockchain ledger storing access control information from the plurality of organizations; 
receiving, at the computer system, a reference to an access permission token to be used to access the cyber threat information, the access permission token generated by the blockchain network using at least one smart contract; 
wherein the smart contract comprises at least: 
a payment contract that controls trading of cyber threat information among the plurality of organizations using internal tokens, 
a permission contract that stores and controls retrieval of access permission tokens, 
a policy deployment contract that maps a blockchain address and the pseudoidentity of the organization to cyber threat information sharing and consumption policies of the organization, wherein when a cyber threat information of the organization is tagged with a highly strict policy tag, only a coalition member of organizations that satisfy the highly strict policy access the tagged cyber threat information,
a reputation contract that maps a blockchain address pseudoidentity of the organization to a reputation of the organization,
and at least one of 
a registration contract that maps a blockchain address identity of an organization to [[a]] the pseudoidentity of the organization, and

a coalition relationship contract that regulates the cyber threat information that may be exchanged between organizations

transmitting, at the computer system, a transaction request to the cyber threat information storage system, the transaction request including the reference to the access permission token; and 
receiving, at the computer system, the requested cyber threat information, wherein the requested cyber threat information was retrieved from the cyber threat information storage system using the access permission token.  

Please replace claim 4 with:
4. (Currently amended) The method of claim 1, wherein the access permission token comprises at least one of a public key of the [[an]] organization requesting the cyber threat information, access permission privileges of the organization, an expiration time of the access permission token, and a network location of the requested cyber threat information.  

Please replace claim 8 with:
8. (Currently amended) A system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor to perform: 
transmitting an access permission request to a blockchain network, 
the access permission request requesting permission to access cyber threat information stored in at least one cyber threat information storage system storing cyber threat information from a plurality of organizations, 
the access permission request further comprising an indication of the requested cyber threat information and a pseudoidentity, stored in the blockchain, of an organization of the plurality of organizations requesting the cyber threat information,
wherein the pseudoidentity comprises attributes including number of employees in the organization, the organization's score based on previously shared cyber threat information, the organization's headquarters location,
the blockchain network including a blockchain ledger storing access control information from the plurality of organizations; 
receiving a reference to an access permission token to be used to access the cyber threat information, the access permission token generated by the blockchain network using at least one smart contract; 
wherein the smart contract comprises at least 
a payment contract that controls trading of cyber threat information among the plurality of organizations using internal tokens, 
a permission contract that stores and controls retrieval of access permission tokens,
a policy deployment contract that maps a blockchain address and the pseudoidentity of the organization to cyber threat information sharing and consumption policies of the organization, wherein when a cyber threat information of the organization is tagged with a highly strict policy tag, only a coalition member of organizations that satisfy the highly strict policy access the tagged cyber threat information,
a reputation contract that maps a blockchain address pseudoidentity of the organization to a reputation of the organization,
and at least one of 
a registration contract that maps a blockchain address identity of an organization to [[a]] the pseudoidentity of the organization, and

a coalition relationship contract that regulates the cyber threat information that may be exchanged between organizations

transmitting a transaction request to the cyber threat information storage system,
the transaction request including the reference to the access permission token; and 
receiving the requested cyber threat information, wherein the requested cyber threat information was retrieved from the cyber threat information storage system using the access permission token.  

Please replace claim 11 with:
11. (Currently amended) The system of claim 8, wherein the access permission token comprises at least one of a public key of [[an]] the organization requesting the cyber threat information, access permission privileges of the organization, an expiration time of the access permission token, and a network location of the requested cyber threat information.  

Please replace claim 15 with:
15. (Currently amended) A computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, 
the program instructions executable by a computer comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor, to cause the computer to perform a method comprising:
transmitting an access permission request to a blockchain network, the access permission request requesting permission to access cyber threat information stored in at least one cyber threat information storage system storing cyber threat information from a plurality of organizations, 
the access permission request further comprising an indication of the requested cyber threat information and a pseudoidentity, stored in the blockchain, of an organization of the plurality of organizations requesting the cyber threat information, 
wherein the pseudoidentity comprises attributes including number of employees in the organization, the organization's score based on previously shared cyber threat information, the organization's headquarters location,
the blockchain network including a blockchain ledger storing access control information from the plurality of organizations; 
receiving a reference to an access permission token to be used to access the cyber threat information, 
the access permission token generated by the blockchain network using at least one smart contract; 
wherein the smart contract comprises at least 
a payment contract that controls trading of cyber threat information among the plurality of organizations using internal tokens,
a permission contract that stores and controls retrieval of access permission tokens, 
a policy deployment contract that maps a blockchain address and the pseudoidentity of the organization to cyber threat information sharing and consumption policies of the organization, wherein when a cyber threat information of the organization is tagged with a highly strict policy tag, only a coalition member of organizations that satisfy the highly strict policy access the tagged cyber threat information,
a reputation contract that maps a blockchain address pseudoidentity of the organization to a reputation of the organization,
and at least one of 
a registration contract that maps a blockchain address identity of an organization to [[a]] the pseudoidentity of the organization,8 of 13 and

a coalition relationship contract that regulates the cyber threat information that may be exchanged between organizations

transmitting a transaction request to the cyber threat information storage system, the transaction request including the reference to the access permission token; and receiving the requested cyber threat information, wherein the requested cyber threat information was retrieved from the cyber threat information storage system using the access permission token.  
Please replace claim 18 with:
18. (Currently amended) The computer program product of claim 15, wherein the access permission token comprises at least one of a public key of [[an]] the organization requesting the cyber threat information, access permission privileges of the organization, an expiration time of the access permission token, and a network location of the requested cyber threat information.  

Allowable Subject Matter
Above Claims 1, 4-8, 11-15 and 18-20 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Kane (US 20050010780 A1),
Mehta (US 20190319968 A1),
Hennebert et. al. (US 20190294822 A1),
Dent-Young et. al. (US 20210027260 A1).
Kane discloses providing access to personal information based on a request, the request including information that identify the requesting entity and indicate the requesting information, where the requester receives access token in response to the request, and enable the requester to access a specified personal information existing within a database. Mehta discloses sharing security data (e.g., threats, vulnerabilities) experienced by enterprises with other participants on a network utilizing blockchain, and determining, by a distributed ledger platform, a token value to be associated with the security data, where the token is added to a wallet of an enterprise that provides the security data, where the token value being determined using a smart contract executed on the distributed ledger platform, where an enterprise request/purchase access to cyber threat information, and through blockchain, receives token to access the purchased/requested cyber threat information, Mehta further discloses that the security data is masked to remove confidential information associated with the enterprise . Hennebert discloses smart contract to store and retrieve access token, and further discloses anonymized storage of personal data. Dent-Young discloses automatically using a past contract to determine past behavior of a software defined network controller (SDNC) recorded in the distributed ledger and to associate/map the (SDNC) and its identified business entity with its reputation and accordingly determining whether the SDNCs owned by a given business entity should continue to be part of a circle of trust
While the above prior arts disclose the aforementioned concepts, however, none of the prior arts, individually or in combination, discloses all limitations, as a whole, in the manner recited in the independent claims. Specifically, none of the prior arts discloses using blockchain for a plurality of organizations to share cyber threat information in the manner recited in the independent claims, where organizations utilize a pseudoidentity comprising attributes in the manner recited in the independent claims, attributes including number of employees in the organization, the organization's score based on previously shared cyber threat information, the organization's headquarters location, and the further use of smart contracts in the manner recited in the independent claims, a policy deployment contract that maps a blockchain address and the pseudoidentity of the organization to cyber threat information sharing and consumption policies of the organization, wherein when a cyber threat information of the organization is tagged with a highly strict policy tag, only a coalition member of organizations that satisfy the highly strict policy access the tagged cyber threat information. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASSAM A NOAMAN/           Examiner, Art Unit 2497